



Exhibit 10.27


KAR AUCTION SERVICES, INC.
AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN
ARTICLE I
PURPOSE AND SCOPE OF THE PLAN
1.1    Purpose
The KAR Auction Services, Inc. Amended and Restated Employee Stock Purchase Plan
is intended to encourage employee participation in the ownership and economic
progress of the Company.
1.2    Definitions
Unless the context clearly indicates otherwise, the following terms have the
meaning set forth below:
“Board of Directors” or “Board” shall mean the Board of Directors of the
Company.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with any applicable regulations issued thereunder.
“Committee” shall mean the committee of officers established by the Board to
administer the Plan, which Committee shall administer the Plan as provided in
Section 1.3 hereof.
“Common Stock” shall mean shares of the common stock, par value $0.01 per share,
of the Company.
“Company” shall mean KAR Auction Services, Inc., a corporation organized under
the laws of the State of Delaware, or any successor corporation.
“Compensation” shall mean the fixed salary or base wage paid by the Company to
an Employee as reported by the Company to the United States government (or other
applicable government) for income tax purposes, including an Employee’s portion
of salary deferral contributions pursuant to Code Section 401(k) and any amount
excludable pursuant to Code Section 125, but excluding any bonus, fee, overtime
pay, severance pay, expenses, stock option or other equity incentive income, or
other special emolument or any credit or benefit under any employee plan
maintained by the Company.
“Continuous Service” shall mean the period of time, uninterrupted by a
termination of employment (other than a termination as a result of a transfer of
employment among the Parent, the Company or a Designated Subsidiary), that an
Employee has been employed by the Company, a Designated Subsidiary or the Parent
(or any combination of the foregoing) immediately preceding an Offering Date.
Such period of time shall include any approved leave of absence.
“Designated Subsidiary” shall mean any subsidiary of the Company that has been
designated by the Committee to participate in the Plan.




--------------------------------------------------------------------------------




“Employee” shall mean any person who is employed by the Company or a Designated
Subsidiary as a common law employee. Any individual who performs services for
the Company or a Designated Subsidiary solely through a leasing or employment
agency shall not be considered an Employee.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Exercise Date” shall mean the last business day of each calendar month of each
Plan Year, or such other date(s) as determined by the Committee, provided,
however, that no Exercise Date with respect to a right to purchase shares of
Common Stock under the Plan shall be later than 5 years from the date such right
was granted. The Exercise Date constitutes the “date of grant of the option” for
purposes of Section 423 of the Code.
“Fair Market Value” as of a particular date shall mean the fair market value of
a share of Common Stock as determined by the Administrator in its sole
discretion; provided, however, that (i) if the Common Stock is admitted to
trading on a national securities exchange, the fair market value of a share of
Common Stock on any date shall be the closing sale price reported for such share
on such exchange on such date or, if no sale was reported on such date, on the
last day preceding such date on which a sale was reported, or (ii) if the shares
of Common Stock are not then listed on the New York Stock Exchange, the average
of the highest reported bid and lowest reported asked prices for the shares of
Common Stock as reported by the National Association of Securities Dealers, Inc.
Automated Quotations System for the last preceding date on which there was a
sale of such stock in such market, or (3) if the shares of Common Stock are not
then listed on a national securities exchange or traded in an over-the-counter
market or the value of such shares is not otherwise determinable, such value as
determined by the Committee in good faith and in accordance with Code Section
409A.
“Offering Date” shall mean the first business day of each calendar month of each
Plan Year, or such other date(s) as determined by the Committee.
“Option Period” or “Period” shall mean each calendar month commencing on the
Effective Date as specified by the Committee in accordance with Section 1.4.
“Option Price” shall mean the purchase price of a share of Common Stock
hereunder as provided in Section 3.1 hereof.
“Parent” shall mean any corporation in an unbroken chain of corporations ending
with the Company, if each of the corporations other than the Company owns stock
possessing 50% or more of the total combined voting power of all classes of
stock of one of the other corporations in such chain.
“Participant” shall mean any Employee who (i) is eligible to participate in the
Plan under Section 2.1 hereof and (ii) elects to participate.
“Plan” shall mean the Company’s Employee Stock Purchase Plan, as the same may be
amended from time to time.


2

--------------------------------------------------------------------------------




“Plan Account” or “Account” shall mean an account established and maintained in
the name of each Participant.
“Plan Manager” shall mean any Employee appointed pursuant to Section 1.3 hereof.
“Plan Year” shall mean the twelve (12) month period beginning January 1 and
ending on the following December 31.
“Stock Purchase Agreement” shall mean the form prescribed by the Committee or
the Company which must be completed and executed by an Employee who elects to
participate in the Plan.
1.3    Administration of Plan
Subject to oversight by the Board of Directors or the Board’s Compensation
Committee, the Committee shall have the authority to administer the Plan and to
make and adopt rules and regulations not inconsistent with the provisions of the
Plan or the Code. The Committee shall adopt the form of Stock Purchase Agreement
and all notices required hereunder. Its interpretations and decisions in respect
to the Plan shall, subject as aforesaid, be final and conclusive. The Committee
shall have the authority to appoint an Employee as Plan Manager and to delegate
to the Plan Manager such authority with respect to the administration of the
Plan as the Committee, in its sole discretion, deems advisable from time to
time.
1.4    Effective Date of Plan
The Plan shall become effective on the date established for that purpose by the
Committee, if, prior to that date, the Plan (i) has been adopted by the Board of
Directors of the Company and (ii) has been approved by an affirmative vote of a
majority of votes cast by the holders of the Company’s common stock in person or
by proxy and entitled to vote on the proposal, at a meeting at which a quorum is
present; provided that the Committee shall select the first day of a calendar
month as the Effective Date.
1.5    Extension or Termination of Plan
The Plan shall continue in effect through and including December 31, 2028,
unless terminated prior thereto pursuant to Section 4.3 hereof, or by the Board
of Directors or the Compensation Committee of the Board, each of which shall
have the right to extend the term of or terminate the Plan at any time. Upon any
such termination, the balance, if any, in each Participant’s Account shall be
refunded to him, or otherwise disposed of in accordance with policies and
procedures prescribed by the Committee in cases where such a refund may not be
possible.
ARTICLE II    
PARTICIPATION
2.1    Eligibility
Each Employee who is customarily employed as a full time employee of the Company
or a Designated Subsidiary shall be eligible to participate in the Plan
beginning on the later of the


3

--------------------------------------------------------------------------------




Effective Date or the date that he or she completed six (6) months of Continuous
Service. Each Employee who is customarily employed as a part-time Employee of
the Company or a Designated Subsidiary shall be eligible to participate in the
Plan beginning on the later of the Effective Date or the date as of which he or
she has completed one year of Continuous Service and been credited with at least
one thousand (1,000) hours of service. All employment with the Company and/or a
Designated Subsidiary prior to the Effective Date shall be counted for purposes
of determining eligibility to participate in the Plan. For purposes of this
Section 2.1, whether an Employee is “customarily employed” shall be determined
by the Committee based on the Company's or Designated Subsidiary's policies and
procedures in effect from time to time. No Employee may participate in the Plan
if said Employee, immediately after an Offering Date, would be deemed for
purposes of Code Section 423(b)(3) to possess 5% or more of the total combined
voting power or value of all classes of stock of the Company, its Parent or any
subsidiary.
2.2    Ineligible Employees
Notwithstanding any provisions of the Plan to the contrary, no Employee shall be
granted a right to purchase shares of Common Stock under the Plan to the extent
that:
(a)    immediately after the grant, such Employee would own stock, and/or hold
or own options, possessing five percent (5%) or more of the total combined
voting power or value of all classes of stock of the Company, the Parent or any
subsidiary corporation (determined under the rules of Sections 423(b)(3) and
424(d) of the Code); or
(b)    immediately after the grant, such Employee’s right to purchase Company
Stock under all employee stock purchase plans (as defined in Section 423 of the
Code) of the Company and any related company would accrue at a rate which
exceeds $25,000 in Fair Market Value of such Company Stock (determined at the
time such purchase right is granted) for each calendar year in which such
purchase right would be outstanding at any time.
2.3    Payroll Deductions
Payment for shares of Common Stock purchased hereunder shall be made by
authorized payroll deductions from each payment of Compensation in accordance
with instructions received from a Participant. Said deductions shall be
expressed as a whole number percentage which shall be at least one percent (1%)
but not more than fifteen percent (15%). A Participant may not increase or
decrease the deduction during an Option Period. However, a Participant may
change the percentage deduction for any subsequent Option Period by filing
notice thereof with the Company prior to the Offering Date on which such Period
commences. During an Option Period, a Participant may discontinue payroll
deductions but have the payroll deductions previously made during that Option
Period remain in the Participant’s Account to purchase Common Stock on the next
Exercise Date, provided that he or she is an Employee as of that Exercise Date.
Any amount remaining in the Participant’s Account after the purchase of Common
Stock shall be refunded without interest upon the written request of the
Participant. Any Participant who discontinues payroll deductions during an
Option Period may again become a Participant for a subsequent Option Period by
executing and filing another Stock Purchase Agreement in accordance with Section
2.1. Amounts deducted from a Participant’s Compensation pursuant to this Section
2.3 shall be credited to said Participant’s Account.


4

--------------------------------------------------------------------------------




An eligible Employee may also elect to participate in the Plan solely through
optional cash payments in whole dollars (and no payroll deductions) in
accordance with such procedures as the Committee shall prescribe. Optional cash
payments by a Participant cannot be less than twenty-five dollars ($25 U.S.) per
payment. A Participant who elects to participate in the optional cash payment
only feature may at any time elect to enroll also in the payroll deduction
feature by notifying the Company in accordance with such procedures as the
Committee shall prescribe. In the case of Participants whose Compensation is not
paid in the currency of the United States, the Committee shall periodically
determine, not less frequently than once per calendar year, a minimum payroll
deduction that is comparable to ten dollars ($10 U.S.), and a minimum optional
cash payment that is comparable to twenty-five dollars ($25 U.S.), based on
applicable currency exchange rates as determined by the Committee.
ARTICLE III    
PURCHASE OF SHARES
3.1    Option Price
The Option Price per share of the Common Stock sold to Participants hereunder
shall be eighty-five percent (85%) of the Fair Market Value of such share on the
Exercise Date of an Option Period, but in no event shall the Option Price per
share be less than the par value of the Common Stock.
3.2    Purchase of Shares
On each Exercise Date, the amount in a Participant’s Account shall be charged
with the aggregate Option Price of the largest number of shares of Common Stock,
including fractional shares, which can be purchased with said amount. The
balance, if any, in such account shall be carried forward to the next succeeding
Option Period.
3.3    Limitations on Purchase
Notwithstanding any provisions of the Plan to the contrary, no Employee shall be
granted an option under the Plan if, immediately after the grant, such
Employee’s right to purchase Common Stock under all employee stock purchase
plans (as defined in Section 423 of the Code) of the Company and any related
company would accrue at a rate which exceeds $25,000 in Fair Market Value of
such Common Stock (determined at the time such purchase right is granted) for
each calendar year in which such purchase right would be outstanding at any
time.
3.4    Transferability of Rights
Rights to purchase shares hereunder shall be exercisable only by the
Participant. Such rights shall not be transferable.
ARTICLE IV    
PROVISIONS RELATING TO COMMON STOCK
4.1    Common Stock Reserved


5

--------------------------------------------------------------------------------




There shall be a maximum of 2,500,000 shares of Common Stock reserved for the
Plan, subject to adjustment in accordance with Section 4.2 hereof. The aggregate
number of shares which may be purchased under the Plan shall not exceed the
number of shares reserved for the Plan.
4.2    Adjustment for Changes in Common Stock
In the event that adjustments are made in the number of outstanding shares of
Common Stock or said shares are exchanged for a different class of stock of the
Company or for shares of stock of any other corporation by reason of merger,
consolidation, stock dividend, stock split or otherwise, the Committee shall
make appropriate adjustments in (i) the number and class of shares or other
securities that may be reserved for purchase, or purchased, hereunder, and (ii)
the Option Price. All such adjustments shall be made in the sole discretion of
the Committee, and its decision shall be binding and conclusive. Notwithstanding
anything to the contrary in this Plan, in any event, (i) the number of shares of
Common Stock that may be reserved for purchase or purchased hereunder shall not
exceed 2,500,000 shares, and (ii) the Option Price per share shall not be less
than eighty-five percent (85%) of the Fair Market Value of such share on the
Exercise Date of an Option Period.
4.3    Insufficient Shares
If the aggregate funds available for purchase of Common Stock on any Exercise
Date would cause an issuance of shares in excess of the number provided for in
Section 4.1 hereof, (i) the Committee shall proportionately reduce the number of
shares which would otherwise be purchased by each Participant in order to
eliminate such excess and (ii) the Plan shall automatically terminate
immediately after such Exercise Date.
4.4    Confirmation
Confirmation of each purchase of Common Stock hereunder shall be made available
to the Participant in either written or electronic format. A record of purchases
shall be maintained by appropriate entries on the books of the Company.
Participants may obtain a certificate or certificates for all or part of the
shares of Common Stock purchased hereunder upon making a written request. Unless
otherwise determined by the Committee, shares of Common Stock delivered to a
Participant hereunder may not be assigned, transferred, pledged or otherwise
disposed of in any way by the Participant during the six (6) month period
following such delivery to the Participant (other than by will, the laws of
descent and distribution) and the shares of Common Stock shall bear a legend
denoting such restrictions as may be determined by the Committee to be
appropriate.
4.5    Rights as Shareholders
The shares of Common Stock purchased by a Participant on an Exercise Date shall,
for all purposes, be deemed to have been issued and sold as of the close of
business on such Exercise Date. Prior to that time, none of the rights or
privileges of a shareholder of the Company shall exist with respect to such
shares.


6

--------------------------------------------------------------------------------




ARTICLE V    
TERMINATION OF PARTICIPATION
5.1    Voluntary Withdrawal
A Participant may withdraw from the Plan at any time by filing notice of
withdrawal prior to the close of business on an Exercise Date. Upon withdrawal,
the entire amount, if any, in a Participant’s Account shall be refunded to him
without interest. Any Participant who withdraws from the Plan may again become a
Participant in accordance with Section 2.1 hereof.
5.2    Termination of Eligibility
If a Participant Retires, he may elect to (i) withdraw the entire amount, if
any, in his Plan Account, or (ii) have said amount used to purchase whole shares
of Common Stock pursuant to Section 3.2 hereof on the next succeeding Exercise
Date and have any remaining balance refunded without interest.
If a Participant ceases to be eligible under Section 2.1 hereof for any reason
other than retirement, the dollar amount and the number of unissued shares in
such Participant’s Account will be refunded or distributed to the Participant,
or, in the case of death, the Participant’s designated beneficiary or estate, or
otherwise disposed of in accordance with policies and procedures prescribed by
the Committee in cases where such a refund or distribution may not be possible.
ARTICLE VI    
GENERAL PROVISIONS
6.1    Notices
Any notice which a Participant files pursuant to the Plan shall be made on forms
prescribed by the Committee and shall be effective only when received by the
Company.
6.2    Condition of Employment
Neither the creation of the Plan nor participation therein shall be deemed to
create any right of continued employment or in any way affect the right of the
Company or a Designated Subsidiary to terminate an Employee.
6.3    Withholding of Taxes; Other Charges
Each Participant shall, no later than the date as of which the value of an
option under the Plan and/or shares of Common Stock first becomes includible in
the income of the Participant for income tax purposes, pay to the Company, or
make arrangements satisfactory to the Committee regarding payment of, any taxes
of any kind required by law to be withheld with respect to such option or shares
of Common Stock. The obligations of the Company under the Plan shall be
conditional on the making of such payments or arrangements, and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the Participant.


7

--------------------------------------------------------------------------------




In particular, to the extent a Participant is subject to taxation under U.S.
Federal income tax law, if the Participant makes a disposition, within the
meaning of Code Section 424(c) of any share or shares of Common Stock issued to
Participant pursuant to Participant’s exercise of an option, and such
disposition occurs within the two-year period commencing on the day after the
Offering or within the one-year period commencing on the day after the Exercise
Date, Participant shall, within ten (10) days of such disposition, notify the
Company thereof and thereafter immediately deliver to the Company any amount of
federal, state or local income taxes and other amounts which the Company informs
the Participant the Company may be required to withhold.
Participants shall be solely responsible for any commissions or other charges
imposed with respect to the purchase or sale of shares of Common Stock pursuant
to the terms of this Plan.
6.4    Amendment of the Plan
The Board of Directors or the Board’s Compensation Committee may at any time, or
from time to time, amend the Plan in any respect, except that, without approval
of the shareholders, no amendment may increase the aggregate number of shares
reserved under the Plan other than as provided in Section 4.2 hereof, materially
increase the benefits accruing to Participants or materially modify the
requirements as to eligibility for participation in the Plan. Any amendment of
the Plan must be made in accordance with applicable provisions of the Code
and/or any regulations issued thereunder, any other applicable law or
regulations, and the requirements of the principal exchange upon which the
Common Stock is listed.
6.5    Application of Funds
All funds received by the Company by reason of purchases of Common Stock
hereunder may be used for any corporate purpose.
6.6    Legal Restrictions
The Company shall not be obligated to sell shares of Common Stock hereunder if
counsel to the Company determines that such sale would violate any applicable
law or regulation.
6.7    Gender
Whenever used herein, use of any gender shall be applicable to both genders.
6.8    Governing Law
The Plan and all rights and obligations thereunder shall be constructed and
enforced in accordance with the laws of the State of Delaware and any applicable
provisions of the Code and the related regulations.


8